              Case 2:16-cr-00007-RSM Document 456 Filed 10/26/20 Page 1 of 3




 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                                 WESTERN DISTRICT OF WASHINGTON
 6                                         AT SEATTLE

 7    UNITED STATES OF AMERICA,
                                                       CASE NO. CR12-339-RSM
 8                   Plaintiff                                  CR16-7-RSM
 9
             v.                                        ORDER DENYING SECOND MOTION
10                                                     FOR COMPASSIONATE RELEASE
      NATHANIEL WELLS,
11
                     Defendant.
12

13
            This matter comes before the Court on the Second Motion for Compassionate Release
14
     filed by Defendant Nathaniel Wells. Case No. 12-cr-339-RSM, Dkt. #57. Mr. Wells, an inmate
15
     at FCI Sheridan in Oregon, “seeks entry of an order pursuant to Title 18 USC § 3582(c) releasing
16

17   him from confinement subject to a period of supervised release,” or in the alternative home

18   confinement. Id. at 1. He also seeks the appointment of counsel. Id. He appears to have

19   exhausted his administrative remedies as required by the applicable statute. See id. at 22.
20          The Court agrees with the following procedural history and analysis from the
21
     Government’s Response:
22
                    …[W]ith assistance of counsel, the defendant has already brought
23                  an identical motion, which this Court denied on the merits. Dkt. 420.
                    This Court also rejected the defendant’s motion for reconsideration.
24
                    Dkt. 431. There is no reason for this Court to revisit this question
25                  yet again. His third motion—this time filed pro se—presents
                    essentially the same claims.
26
     Case No. 12-cr-339-RSM, Dkt. #60 at 1–2.
27


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 1
              Case 2:16-cr-00007-RSM Document 456 Filed 10/26/20 Page 2 of 3




            We have been here before. A full recitation of the applicable legal standard is
 1

 2   unnecessary, and the Court incorporates the legal standard set forth in its prior Order. See Case

 3   No. 16-cr-7-RSM, Dkt. #420. The Court there ruled:

 4                  By all accounts Mr. Wells is a healthy 37-year-old without any
                    known risks associated with a higher chance of mortality or serious
 5
                    injury from COVID-19. The conditions described at FCI Sheridan,
 6                  although no doubt challenging and uncomfortable, do not alone
                    create an extraordinary and compelling reason to release all inmates
 7                  regardless of individual health issues. Given the above, the Court
                    finds no extraordinary and compelling reason to grant the requested
 8                  relief and the Court need not proceed through Mr. Wells’s Section
                    3553 factors or any other considerations.
 9

10   Case No. 16-cr-7-RSM, Dkt. #420, at 4–5.

11          On August 31, 2020, after reviewing new information submitted by Mr. Wells in a motion
12   for reconsideration, including his Body Mass Index (“BMI”), the Court stated:
13
                    Mr. Wells remains a healthy 37-year-old. The Court was previously
14                  aware of Mr. Wells’ obesity. The CDC now acknowledges that
                    obesity with a BMI of 30 or higher is a risk factor for severe illness
15                  from COVID-19. However, given Mr. Wells’ age and lack of other
                    health conditions, the Court finds that his BMI of 33.5 alone fails to
16                  significantly increase his risk from COVID-19 to constitute
17                  extraordinary and compelling reasons for release. The other new
                    information—four positive cases at FCI Sheridan—does not
18                  indicate to the Court that there is a widespread outbreak of COVID-
                    19 or that such places him at higher risk of complications from
19                  COVID-19 compared to his risk if released.
20   Case No. 16-cr-7-RSM, Dkt. #431 at 4.
21
            This latest Motion does not include any new health concerns specific to Mr. Wells.
22
     Although he has included new information about the operations at FCI Sheridan, he lists no new
23
     significant risks to him from COVID-19 and the Court finds no reason to deviate from its prior
24

25   rulings on this matter. The Court further finds that Mr. Wells has not demonstrated a need for

26

27


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 2
             Case 2:16-cr-00007-RSM Document 456 Filed 10/26/20 Page 3 of 3




     the appointment of counsel, as this issue was previously addressed in a Motion brought by
 1

 2   defense counsel.

 3          Accordingly, having reviewed the Motion, along with the remainder of the record, the

 4   Court hereby finds and ORDERS that Defendant’s Second Motion for Compassionate Release,
 5
     Case No. 12-cr-339-RSM, Dkt. #57, is DENIED.
 6
            DATED this 26th day of October, 2020.
 7

 8

 9

10
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 3
